PER CURIAM.
By notice of appeal, the State attempts to review an interlocutory order in a criminal matter pursuant to § 924.-071(1), Fla.Stat., 1967, F.S.A.1
The order in question purports to relate to the suppression of an admission by the defendant. If in fact there was an admission, it was not to the crime charged and, therefore, we find the order to be not appealable. Under such circumstances, the State urges us to consider and review the order by considering its notice of appeal as a petition for common *66law certiorari [see: State v. Coyle, Fla. App.1966, 181 So.2d 671], which we have done.
Examining the transcript to determine if the trial court has departed from the essential requirements of the law in entering the order here under review, we fail to find that he has and decline to exercise our discretion in entertaining the petition. See: Brinson v. Tharin, 99 Fla. 696, 127 So. 313; Gay v. City of Gainesville, Fla.App.1966, 186 So.2d 41.
Petition for certiorari denied.

. For future guidance of counsel, we point out that appeals pursuant to this statute are of an interlocutory nature, and should be governed by provisions of the Florida Appellate Rules, 32 F.S.A., relating to such.